

	

		II

		109th CONGRESS

		1st Session

		S. 1536

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mrs. Murray (for

			 herself, Mr. Kennedy, and

			 Mrs. Clinton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide certain members of the Armed

		  Forces with a deferment of all loan payments under title IV of the Higher

		  Education Act of 1965, and to provide such members with the option to reenroll

		  in institutions of higher education after completion of their

		  service.

	

	

		1.Short titleThis Act may be cited as the Loan

			 Manageability for Armed Forces in Higher Eucation Act.

		2.Student loan deferment

			 for certain members of the Armed ForcesPart G of title IV of the Higher Education

			 Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the

			 following:

			

				494.Student loan

				deferment for certain members of the Armed ForcesNotwithstanding any other provision of this

				Act—

					(1)a member of the Armed Forces serving in a

				combat operation or combat zone, as designated by the Secretary of Defense, or

				a member of a reserve component of the Armed Forces who is serving pursuant to

				a call or order to active duty for a period of more than 30 days, shall be

				eligible for a deferment of any loan made, insured, or guaranteed under this

				title, under which periodic installments of principal need not be paid, but

				interest shall accrue and be paid by the Secretary, during the period of such

				service and for 6 months after such period; and

					(2)each institution of higher education that

				participates in any program under this title shall provide, to each student who

				is enrolled in the institution at the commencement of such service, the option

				to reenroll in the institution after the completion of such

				service.

					.

		

